

116 HR 4837 IH: Taxpayer Savings Improvement Act
U.S. House of Representatives
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4837IN THE HOUSE OF REPRESENTATIVESOctober 23, 2019Mrs. Lee of Nevada introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prohibit Federal agencies from using funds for grants related to the history of wine in
			 countries outside of the United States, whether insects are attracted to
			 artificial light, or the levels of stress on humans when discussing
			 politics in social situations, and for other purposes.
	
 1.Short TitleThis Act may be cited as the Taxpayer Savings Improvement Act. 2.Limitation on use of Federal funds for certain grants (a)In generalDuring any fiscal year beginning on or after the date of enactment of this Act, Federal funds may not be used by any agency to award a grant that would fund a study—
 (1)on a history of wine in countries outside of the United States; (2)on determining whether insects are attracted to artificial light; or
 (3)on determining the levels of stress on humans when discussing politics in social situations. (b)Definition of AgencyIn this Act, the term agency has the meaning given that term in section 551 of title 5, United States Code.
			